          19-11650-jlg          Doc 1          Filed 05/22/19             Entered 05/22/19 08:49:36                       Main Document
                                                                         Pg 1 of 51
 Fill in this information to identify the case:

 United States Bankruptcy Court for the:

 __________   District
 Southern District     of __________
                   of New  York

 Case number (If known): _________________________ Chapter 15                                                                                # Check if this is an
                                                                                                                                                  amended filing



Official Form 401
Ch a p t e r 1 5 Pe t i t i o n f o r Re c o g n i t i o n o f a Fo r e i g n Pr o c e e d i n g                                                           12/15

If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write debtor’s name and case number (if known).



1.   Debtor’s name
                                            Arcadia Group (USA) Limited (in Administration)
                                           _____________________________________________________________________________________________




2.   Debtor’s unique identifier            For non-individual debtors:

                                                  #     Federal Employer Identification Number (EIN)      ___ ___ – ___ ___ ___ ___ ___ ___ ___

                                                  #           06404527
                                                        Other ___________________________.                     Company Number
                                                                                           Describe identifier _____________________________.


                                           For individual debtors:

                                                  #     Social Security number:    xxx – xx– ____ ____ ____ ____

                                                  #     Individual Taxpayer Identification number (ITIN): 9 xx – xx – ____ ____ ____ ____

                                                  #     Other ___________________________. Describe identifier ______________________________.



3.   Name of foreign
     representative(s)                      Daniel Francis Butters and Ian C. Wormleighton, as joint Foreign Representatives
                                           ____________________________________________________________________________________________


4.   Foreign proceeding in which
     appointment of the foreign             English law administration proceeding under the Insolvency Act 1986
                                           ____________________________________________________________________________________________
     representative(s) occurred

5.   Nature of the foreign
                                           Check one:
     proceeding
                                           #      Foreign main proceeding
                                           #      Foreign nonmain proceeding
                                           #      Foreign main proceeding, or in the alternative foreign nonmain proceeding


6.   Evidence of the foreign               #      A certified copy, translated into English, of the decision commencing the foreign proceeding and
     proceeding                                   appointing the foreign representative is attached.

                                           #      A certificate, translated into English, from the foreign court, affirming the existence of the foreign
                                                  proceeding and of the appointment of the foreign representative, is attached.

                                           #      Other evidence of the existence of the foreign proceeding and of the appointment of the foreign
                                                  representative is described below, and relevant documentation, translated into English, is attached.
                                                  Board Minutes Approving Appointment of Administrators;
                                                  _______________________________________________________________________________________
                                                  Notice of Appointment of Administrators
                                                  _______________________________________________________________________________________


7.   Is this the only foreign              #      No. (Attach a statement identifying each country in which a foreign proceeding by, regarding, or against the
     proceeding with respect to                   debtor is pending.)
     the debtor known to the
     foreign representative(s)?
                                           #      Yes




Official Form 401                                 Chapter 15 Petition for Recognition of a Foreign Proceeding                                   page 1
             19-11650-jlg         Doc 1          Filed 05/22/19           Entered 05/22/19 08:49:36                       Main Document
                                                                         Pg 2 of 51
Debtor          Arcadia  Group (USA) Limited (in Administration)
                _______________________________________________________                            Case number (if known)_____________________________________
                Name



8.    Others entitled to notice           Attach a list containing the names and addresses of:
                                          (i)    all persons or bodies authorized to administer foreign proceedings of the debtor,
                                          (ii)   all parties to litigation pending in the United States in which the debtor is a party at the time of filing of this
                                                 petition, and
                                          (iii) all entities against whom provisional relief is being sought under § 1519 of the Bankruptcy Code.


9.    Addresses                           Country where the debtor has the center of its                  Debtor’s registered office:
                                          main interests:


                                        United Kingdom
                                        ______________________________________________                    Colegrave House, 70 Berners Street
                                                                                                          ______________________________________________
                                                                                                          Number     Street

                                                                                                          _______________________________________________
                                                                                                          P.O. Box

                                                                                                          London                             W1      T3NL
                                                                                                          _______________________________________________
                                                                                                          City         State/Province/Region  ZIP/Postal Code


                                                                                                          United Kingdom
                                                                                                          _______________________________________________
                                                                                                          Country




                                          Individual debtor’s habitual residence:                         Address of foreign representative(s):



                                          _______________________________________________                 1 New Street Square
                                                                                                          _______________________________________________
                                          Number     Street                                               Number     Street

                                          _______________________________________________                 _______________________________________________
                                          P.O. Box                                                        P.O. Box

                                          _______________________________________________                 London                             EC4A 3HQ
                                                                                                          _______________________________________________
                                          City         State/Province/Region ZIP/Postal Code              City         State/Province/Region  ZIP/Postal Code


                                          _______________________________________________                 United Kingdom
                                                                                                          _______________________________________________
                                          Country                                                         Country




10.   Debtor’s website (URL)               https://www.arcadiagroup.co.uk
                                          ____________________________________________________________________________________________________




11.   Type of debtor                      Check one:

                                          #      Non-individual (check one):

                                                  #    Corporation. Attach a corporate ownership statement containing the information
                                                       described in Fed. R. Bankr. P. 7007.1.

                                                   #   Partnership

                                                   #   Other. Specify: ________________________________________________

                                          #      Individual




     Official Form 401                           Chapter 15 Petition for Recognition of a Foreign Proceeding                                      page 2
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 3 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 4 of 51


                                       Exhibit A
    (Evidence of the Foreign Proceeding and Appointment of Foreign Representative!)
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 5 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 6 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 7 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 8 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 9 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 10 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 11 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 12 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 13 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 14 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 15 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 16 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 17 of 51
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 18 of 51
19-11650-jlg       Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                            Pg 19 of 51


                                        Exhibit B
 (Statements of Foreign Representatives Required by Section 1515(c) and Rule 1007(a)(4))




EAST\166686677.2
19-11650-jlg       Doc 1      Filed 05/22/19      Entered 05/22/19 08:49:36              Main Document
                                                 Pg 20 of 51


UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                   )
                                                                         )
ARCADIA GROUP (USA) LIMITED (in Administration),1                        )   Chapter 15
                                                                         )
                          Debtor in a Foreign Proceeding.                )   Case No. 19-______ (___)
                                                                         )

           STATEMENTS OF FOREIGN REPRESENTATIVES REQUIRED BY
         SECTION 1515(C) OF THE BANKRUPTCY CODE AND RULE 1007(A)(4)
             OF THE FEDERAL RULES OF BANKRUPTCY PROCEDURE

         Daniel Francis Butters and Ian Colin Wormleighton, in their capacity as duly authorized

joint foreign representatives (in such capacity, jointly, the “Foreign Representatives”), of

Arcadia Group (USA) Limited (in Administration) (the “Foreign Debtor”) in a foreign

proceeding commenced under English law pursuant to the Insolvency Act 1986 (the “UK

Proceeding”), hereby make the following statements required by section 1515(c) of title 11 of

the United States Code (the “Bankruptcy Code”) and Rule 1007(a)(4) of the Federal Rules of

Bankruptcy Procedure (“Bankruptcy Rules”).

A. STATEMENT REQUIRED BY SECTION 1515(c) OF THE BANKRUPTCY CODE

         The Foreign Representatives submit that, to the best of their knowledge, other than the

UK Proceeding, there are no foreign proceedings concerning the Foreign Debtor.

B. ALL AUTHORIZED ADMINISTRATORS OF THE FOREIGN DEBTOR IN THE
   UK PROCEEDINGS

           Daniel Francis Butters                                   Ian Colin Wormleighton
                1 New Street                                              1 New Street
     London, United Kingdom EC4A 3HQ                           London, United Kingdom EC4A 3HQ




1
        The Foreign Debtor is incorporated and registered in England and Wales with Company Number
06404527. The Foreign Debtor’s mailing address (and its registered office) is Colegrave House, 70 Berners Street,
London, W1T 3NL, United Kingdom.


EAST\166686677.2
19-11650-jlg       Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36     Main Document
                                            Pg 21 of 51


C. PARTIES TO LITIGATION PENDING IN THE UNITED STATES

       The Foreign Representatives submit that, to the best of their knowledge, the following

litigation involving the Foreign Debtor is pending in the United States:

Wallace vs. Arcadia Group USA Limited
c/o Nicholas & Tomasevic, LLP
Attn: Craig M. Nicholas, Alex Tomasevic and David Greco
225 Broadway, 19th Floor
San Diego, CA 92101

D.     PARTIES        AGAINST       WHICH        PROVISIONAL          RELIEF   IS   SOUGHT

       Attached as Schedule 1 hereto is a list of the parties and their addresses against whom

provisional relief is sought.


       The information provided is based on the Foreign Representatives’ review of the Foreign

Debtor’s books and records.      The Foreign Representatives reserve the right to modify or

supplement any of the information provided here.


                                   [Declaration Page Follows]




                                               -2-
EAST\166686677.2
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 22 of 51


                                        Schedule 1
       19-11650-jlg   Doc 1        Filed 05/22/19    Entered 05/22/19 08:49:36                        Main Document
                                                    Pg 23 of 51


                                            PROVISIONAL PARTIES LIST

            NAME                               NOTICE DETAILS


LANDLORDS

  1.        480-486 BROADWAY LLC               c/o Vornado Realty L.P.
                                               888 Seventh Avenue
                                               New York, New York 10019
                                               Attention: Executive Vice President - Retail Real Estate Division

                                               with copy to:

                                               c/o Vorando Realty L.P.
                                               210 Route 4 East, Paramus,
                                               New Jersey 07652
                                               Attention: Executive Vice President - Finance and Administration and Chief Financial
                                               Officer

  2.        530 BROADWAY LLC                   25 West 39th Street,
                                               New York, New York 10018
                                               Attention: Justin A. Xenitelis, Esq. General Counsel

  3.        AVENTURA MALL EXPANSION            c/o Turnberry Aventura Mall Expansion Company, Ltd.,
            VENTURE                            19501 Biscayne Boulevard, Suite 400,
                                               Aventura, Florida 33180,
                                               Attention: Legal Department/Leasing Attorney,

                                               together with a copy to:

                                               c/o M.S. Management Associates, Inc.,
                                               225 West Washington Street, Indianapolis, Indiana 46204,
                                               Attention: Senior Executive Vice President-Leasing
     19-11650-jlg   Doc 1     Filed 05/22/19    Entered 05/22/19 08:49:36                    Main Document
                                               Pg 24 of 51


                                          and a copy to:

                                          c/o Managing Attorney, Legal Collections & Bankruptcy
                                          Simon Property Group, L.P.
                                          225 West Washington Street
                                          Indianapolis, Indiana 46204-3438
                                          Fax: 317-263-7901
                                          Email: cmartin@simon.com
                                          Attention: Catherine M. Martin

                                          and to:

                                          Vice President/Bankruptcy Counsel
                                          Simon Property Group, L.P.
                                          225 West Washington Street
                                          Indianapolis, Indiana 46204-3438
                                          Fax: 317-263-7901
                                          Email: rtucker@simon.com
                                          Email: Ron Tucker

4.        FASHION VALLEY MALL, LLC        c/o M.S. Management Associates Inc.
                                          225 West Washington Street
                                          Indianapolis, Indiana, 46204-3438

                                          and a copy to:

                                          c/o Managing Attorney, Legal Collections & Bankruptcy
                                          Simon Property Group, L.P.
                                          225 West Washington Street
                                          Indianapolis, Indiana 46204-3438
                                          Fax: 317-263-7901
                                          Email: cmartin@simon.com
                                          Attention: Catherine M. Martin

                                          and to:
     19-11650-jlg    Doc 1      Filed 05/22/19    Entered 05/22/19 08:49:36                        Main Document
                                                 Pg 25 of 51



                                             Vice President/Bankruptcy Counsel
                                             Simon Property Group, L.P.
                                             225 West Washington Street
                                             Indianapolis, Indiana 46204-3438
                                             Fax: 317-263-7901
                                             Email: rtucker@simon.com
                                             Email: Ron Tucker

5.        FASHION SHOW MALL LLC              c/o Fashion Show
                                             110 N. Wacker Dr.
                                             Chicago, IL 60606
                                             Attention: Law/Lease Administration Department

                                             with a copy to:

                                             Fashion Show
                                             3200 Las Vegas Boulevard
                                             Las Vegas, NV 89109
                                             Attention: General Manager

6.        FRANCONIA TWO, L.P.                201 Route 4 East
                                             Paramus, New Jersey 07652
                                             Attention: Legal Department - Retail Real Estate Division and copy to Executive Vice
                                             President - Finance and Chief Administrative Officer

7.        GFM, LLC                           c/o Caruso Affiliated, 101 The Grove Drive, Los Angeles,
                                             California 90036.
                                             Facsimile No. (323) 900-8101

8.        GROSVENOR INTERNATIONAL            Grosvenor Americas
          (AMERICAN FREEHOLDS) LIMITED AND   1701 Pennsylvania Avenue, NW
          BBCAF-VRC, LLC                     Suite 1050
                                             Washington, DC 20006
                                             Attention: Asset Manager
     19-11650-jlg       Doc 1        Filed 05/22/19    Entered 05/22/19 08:49:36                      Main Document
                                                      Pg 26 of 51



                                                 with copy to:

                                                 c/o Grosvenor Americas
                                                 One California Street
                                                 Suite 2500
                                                 San Francisco, CA 94111
                                                 Attention: President

9.        HG GALLERIA I, II, III, L.P.           c/o M.S. Management Associates Inc.
                                                 225 West Washington Street
                                                 Indianapolis, Indiana, 46204-3438

                                                 and a copy to:

                                                 c/o Managing Attorney, Legal Collections & Bankruptcy
                                                 Simon Property Group, L.P.
                                                 225 West Washington Street
                                                 Indianapolis, Indiana 46204-3438
                                                 Fax: 317-263-7901
                                                 Email: cmartin@simon.com
                                                 Attention: Catherine M. Martin

                                                 and to:

                                                 Vice President/Bankruptcy Counsel
                                                 Simon Property Group, L.P.
                                                 225 West Washington Street
                                                 Indianapolis, Indiana 46204-3438
                                                 Fax: 317-263-7901
                                                 Email: rtucker@simon.com
                                                 Email: Ron Tucker

10.       THE AMERICANA AT BRAND, LLC            c/o Caruso Affiliated, 101 The Grove Drive, Los Angeles,
                                                 California 90036.
  19-11650-jlg     Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36                    Main Document
                                            Pg 27 of 51


                                       Facsimile No. (323) 900-8101

11.    THE RETAIL PROPERTY TRUST       c/o M.S. Management Associates Inc.
                                       225 West Washington Street,
                                       Indianapolis, Indiana 46204-3438

                                       and a copy to:

                                       c/o Managing Attorney, Legal Collections & Bankruptcy
                                       Simon Property Group, L.P.
                                       225 West Washington Street
                                       Indianapolis, Indiana 46204-3438
                                       Fax: 317-263-7901
                                       Email: cmartin@simon.com
                                       Attention: Catherine M. Martin

                                       and to:

                                       Vice President/Bankruptcy Counsel
                                       Simon Property Group, L.P.
                                       225 West Washington Street
                                       Indianapolis, Indiana 46204-3438
                                       Fax: 317-263-7901
                                       Email: rtucker@simon.com
                                       Email: Ron Tucker

12.    TMO 1 LLC                       c/o Vornado Realty Trust
                                       888 Seventh Avenue
                                       New York, New York 10019
                                       Attention: Executive Vice President - Retail

                                       with copy to:

                                       c/o Vornado Realty L.P.
                                       210 Route 4 East, Paramus, New Jersey 07652
    19-11650-jlg    Doc 1      Filed 05/22/19         Entered 05/22/19 08:49:36                      Main Document
                                                     Pg 28 of 51


                                                 Attention: Chief Financial Officer


CONCESSIONAIRES

  13.    A WEATHERED PENNY LTD (T/A A            37 Warren Street
         WEATHERED PENNY)                        London
                                                 United Kingdom, W1T 6AD
                                                 Email: kayleigh@aweatheredpenny.co.uk

  14.    ABSENCE OF COLOUR LIMITED               Flat 44, Chronos Building, 23 Mile End, London, E1 4TN
                                                 Email: heba@aocfashion.com

  15.    AMERCHINE LLC                           101 Japanese Village Plaza, Los Angeles, CA 90012
                                                 Email: pramod@innovativesolutions.com

  16.    AMVI COLLECTION INC (T/A AMVI)          7953 4th Street
                                                 Downey CA 90241
                                                 Email: julio@amvicollection.com

  17.    BBC APPAREL GROUP LLC (T/A BLANK 1407 Broadway
         NYC)                             Suite 507
                                          New York, New York, 10018
                                          Email: noelle@blanknyc.com

  18.    BLUEBIRD &      CO   INC   (T/A   DAY 6253 Tipton Way
         DREAMER)                              Los Angeles CA 90042
                                               Email: letty@daydreamerla.com

  19.    BROOKLYN BLEU                           351 Gates Avenue, New York, Brooklyn, 11216, USA
                                                 Email: info@brooklynbleu.com

  20.    DCK NEW YORK LIMITED (T/A               DCK House, Radford Way, Billericay, Essex, CM12 0DZ
         FREEDOM)                                Email: accountsreceivable@dck.com
  19-11650-jlg    Doc 1     Filed 05/22/19      Entered 05/22/19 08:49:36                    Main Document
                                               Pg 29 of 51


21.    DCK NEW YORK LIMITED (T/A SACRED    DCK House, Station Court, Radford Way, Billericay, CM12 0DZ
       HAWK)                               Email: accountsreceivable@dck.com

22.    DCK NEW YORK LIMITED (T/A           DCK House, Station Court, Radford Way, Billericay, CM12 0DZ
       REVIVAL)                            Email: accountsreceivable@dck.com

23.    DUVIN INTERNATIONAL CLOTHING CO     1285 Winter Garden Vineland Rd
       LLC (T/A DUVIN)                     Suite 230
                                           Winter Garden, FL 34787
                                           Email: garrett@duvindesign.com

24.    ESQAPE ACCESSORIES CO.              10959 Adler Avenue Fontana, CA, 92316
                                           Email: esq@esqape.life

25.    HONEY PUNCH WORLDWIDE LTD           16 Great Queen Street, Covent Garden,
                                           London, WC2B 5AH
                                           Email: accounting@myhoneypunch.com

26.    HOUSE OF CB BRAS                    House of CB USA, LLC
                                           7848 W Sahara Ave
                                           Las Vegas NV 89117
                                           Email: ian@houseofcb.com

27.    HOUSE OF CB SHOES                   House of CB USA, LLC
                                           7848 W Sahara Ave
                                           Las Vegas NV 89117
                                           Email: ian@houseofcb.com

28.    I.N.D.Y SUNGLASSES                  258 Saint Nicholas Avenue,
                                           Harlem, New York, 10027
                                           Email: indiemcfarlane@outlook.com

29.    JAINSONS INTL INC T/A NEW FRIENDS   7526 Tyrone Avenue
       COLONY                              Van Nuys, CA 91405
  19-11650-jlg    Doc 1      Filed 05/22/19    Entered 05/22/19 08:49:36            Main Document
                                              Pg 30 of 51


30.    LLOYD SHOE CO LIMITED              Cosmopolitan House,
                                          2 Phipp Street,
                                          London EC2A 4BP
                                          Email: annaboniakowska@lloydshoe.co.uk

31.    LLOYD SHOE CO (USA) LTD            Berwick House, 8-10 Knoll Rise,
                                          Orpington, Kent BR6 0EL
                                          Email: annaboniakowska@lloydshoe.co.uk

32.    MISTRESS ROCKS                     c/o House of CB USA, LLC
                                          7848 W Sahara Ave
                                          Las Vegas NV 89117
                                          Email: ian@houseofcb.com

33.    QUAY                               16-18 Lentini Street
                                          Hoppers Crossing
                                          Melbourne, Victoria 3029
                                          Australia
                                          Email: ar@quayaustralia.com

34.    QUAY EYEWEAR INC.                  308 E 8th St, Los Angeles 90014, CA
                                          Email: ar@quayaustralia.com

35.    RETAIL INC LTD (T/A HOUSE OF CB)   Greenewable Park Station Lane
                                          Offord Cluny, St. Neots
                                          Cambridgeshire, PE19 5ZA
                                          UK
                                          Email: ian@houseofcb.com

36.    SADIE & SAGE, LLC                  620 S Avenue 60, Los Angeles, CA, 90042
                                          Email: steven@sadiesage.com

37.    SALVATION IS SALVATION LTD         217-219 Elm Road,
                                          Leigh on Sea,
                                          Essex, SS9 1SA
  19-11650-jlg    Doc 1        Filed 05/22/19    Entered 05/22/19 08:49:36                  Main Document
                                                Pg 31 of 51


                                           Email: jok@theraggedpriest.com

38.    SKC AND SONS INC (T/A RAGA MAN)     922 W. Venice Blvd.
                                           Los Angeles, CA 90015
                                           Email: rodema@chaudryfashion.com

39.    SKINNYDIP LIMITED                   Skinnydip Limited
                                           30 City Road
                                           London, United Kingdom, EC1Y 2AB
                                           Email: accounts@skinnydiplondon.com

40.    STONED IMMACULATE VINTAGE INC.      137 N. Larchmont Blvd
       (T/A STONED IMMACULATE)             #227 Los Angeles
                                           CA 90004, USA

41.    TEE INK PTY LTD                     7 Seaview Pde, Collaroy NSW 2097, Australia
                                           Email: pete@teeink.com.au

42.    THE GYPSY SHRINE LIMITED            Unit 5, Varley Business Centre,
                                           James Street, James Street, Manchester,
                                           Lancashire, England, M40 8EL
                                           Email: wholesale@thegypsyshrine.com, info@thegypsyshrine.com
                                           Attention: Jenna Meek

43.    THE PEOPLE VS PTY LTD               The People Vs Pty Ltd
                                           Unit 5 29 Wurrook Circuit
                                           Caringbah NSW 2229
                                           Australia
                                           chaz@thepeoplevs.com

44.    THE RAGGED PRIEST                   c/o Salvage is Salvation Ltd
                                           106 Beach Avenue
                                           Leigh On Sea
                                           Essex, England, SS9 1HB
                                           Email: jan@theraggedpriest.com
    19-11650-jlg     Doc 1     Filed 05/22/19    Entered 05/22/19 08:49:36       Main Document
                                                Pg 32 of 51



  45.     TRIED & TRUE                     42 Bailie Gate Industrial Estate
                                           Sturminster Marshall
                                           Wimborne, England, BH21 4DB
                                           crystal@triedandtrueco.com

  46.     WHYTE STUDIO PTY LTD             Savages Road, Brookfield QLD 4069
                                           Email: bw@whyte-studio.com


COUNSEL

  47.     CORPORATION SERVICES COMPANY     2711 Centerville Road
                                           Suite 400
                                           Wilmington, Delaware 19808
                                           United States
                                           Fax: 302-636-5454

  48.     GIBSON DUNN & CRUTCHER LLP       333 South Grand Avenue,
                                           Los Angeles, CA 90071-3197
                                           Email: Cconway@gibsondunn.com
                                           Attention: Catherine Conway

  49.     JACKSON LEWIS P.C.               400 Capitol Mall, Suite 1600
                                           Sacramento, California, 95814
                                           Email: Cary.Palmer@jacksonlewis.com
                                           Attention: Cary Palmer

  50.     KATTEN MUCHIN ROSENMAN LLP       525 West Monroe Street
                                           Suite 1600
                                           Chicago,
                                           Illinois 60661-3693
                                           United States
                                           Main Fax: 312-902-1061
  19-11650-jlg   Doc 1     Filed 05/22/19     Entered 05/22/19 08:49:36                      Main Document
                                             Pg 33 of 51


51.    NATIONAL ASSOCIATION OF           1850 M St., NW, 12th Floor
       ATTORNEYS GENERAL                 Washington, DC 20036
                                         (202) 326-6025 (phone)
                                         (301) 452-1488 (cell)
                                         Email: kcordry@naag.org
                                         Attention: Karen Cordry, NAAG Bankruptcy Counsel

52.    OFFICE OF THE ATTORNEY GENERAL,   1300 I Street, Sacramento, CA 95814
       DEPARTMENT OF JUSTICE, STATE OF   Tel: (916) 210-6276
       CALIFORNIA                        attorneygeneral@doj.ca.gov
                                         Fax: (916) 323-5341
                                         Attention: Attorney General - Xavier Becerra

53.    OFFICE OF THE ATTORNEY GENERAL,   The Capitol, Plaza Level One, Tallahassee, FL 32399-1050
       STATE OF FLORIDA                  Fax: (850) 487-2564
                                         ashley.moody@myfloridalegal.com
                                         Attention: Attorney General - Ashley Moody

54.    OFFICE OF THE ATTORNEY GENERAL,   40 Capitol Square, SW, Atlanta, GA 30334
       STATE OF GEORGIA                  Fax: (404) 657-8733
                                         chris.carr@ga.gov
                                         Attention: Attorney General - Chris Carr

55.    OFFICE OF THE ATTORNEY GENERAL,   500 S. Second Street
       STATE OF ILLINOIS                 Springfield, IL 62706
                                         Fax: (217) 782-7046

                                         copy to:

                                         100 W. Randolph Street, 12th Floor
                                         Chicago, IL 60601
                                         Fax: (312) 814-2549
                                         kwame.raoul@illinois.gov
                                         Attention: Attorney General - Kwame Y. Raoul
    19-11650-jlg      Doc 1     Filed 05/22/19     Entered 05/22/19 08:49:36                       Main Document
                                                  Pg 34 of 51


  56.       OFFICE OF THE ATTORNEY GENERAL,   100 North Carson Street, Carson City, Nevada 89701
            STATE OF NEVADA                   Fax: (775) 684-1108
                                              aford@ndep.nv.gov
                                              Attention: Attorney General - Aaron D. Ford, JD

  57.       OFFICE OF THE ATTORNEY GENERAL,   120 Broadway, New York, NY 10271-0332
            STATE OF NEW YORK                 letitia.james@ag.ny.gov
                                              Fax: (212) 416-8942
                                              Attention: Attorney General - Letitia James

  58.       OFFICE OF THE ATTORNEY GENERAL,   300 West 15th Street, Austin, TX 78701
            STATE OF TEXAS                    ken.paxton@texasattorneygeneral.gov
                                              Fax: (512) 463-2050
                                              Attention: Attorney General - Ken Paxton

  59.       OFFICE OF THE ATTORNEY GENERAL,   202 North Ninth Street, Richmond, Virginia 23219
            COMMONWEALTH OF VIRGINIA          Fax: (804) 371-0200
                                              mherring@oag.state.va.us
                                              Attention: Attorney General - Mark R. Herring


INSURANCE

  60.       AXA INSURANCE COMPANY             125 Broad Street 5th Floor
                                              New York, NY 10004

  61.       CHUBB                             P.O. Box 5105
                                              Scranton, PA 18505-0518
                                              Fax: 888-844-9073
                                              ChubbClaimsFirstNotice@Chubb.com
                                              ApolloProRskACEIncoming@chubb.com

                                              copy to:

                                              1133 Avenue of the Americas, 32nd Fl
  19-11650-jlg   Doc 1     Filed 05/22/19       Entered 05/22/19 08:49:36          Main Document
                                               Pg 35 of 51


                                           New York, NY 10036
                                           Attention: Chief Underwriting Officer

62.    CHUBB GROUP OF INSURANCE            One Financial Center
       COMPANIES                           Boston, Massachusetts 02111
                                           Email: mcu@chubb.com
                                           Facsimile: 1 877 200 5202

63.    FEDERAL INSURANCE COMPANY           15 Mountainview Rd
                                           Warren, NJ 07059-6711

64.    GREAT NORTHERN INSURANCE            202B Hall's Mill Road,
       COMPANY                             Whitehouse Station, NJ 08889

65.    LIBERTY MUTUAL FIRE INSURANCE CO.   175 Berkeley Street
                                           Boston, MA 02116-5066

66.    LLOYDS OF LONDON                    One Lime Street
                                           London, Greater London EC3M 7MA
                                           United Kingdom

67.    PACIFIC INDEMNITY COMPANY           202B Hall's Mill Road
                                           Whitehouse Station, NJ 08889

68.    SAFETY SPECIALTY INSURANCE          1832 Schuetz Rd
       COMPANY                             Saint Louis,
                                           MO 63146-3540

69.    TRAVELERS CASUALTY AND SURETY       385 Washington Street
       COMPANY OF AMERICA                  Mail Code 9275-NB03F
                                           St. Paul, MN 55102
                                           FAX: 888.460.6622
                                           Email: BSIclaims@travelers.com
    19-11650-jlg     Doc 1      Filed 05/22/19    Entered 05/22/19 08:49:36            Main Document
                                                 Pg 36 of 51


RETAIL OPERATIONS
  70.                                       O2E Brands
                                            301 - 887 Great Northern Way
          1-800-GOT-JUNK                    Vancouver, British Columbia V5T 4T5
                                            Canada

  71.                                       Schwabacher Strasse 510
                                            Furth, Bavaria 90763
                                            Germany
          BARTHELMESS GMBH
                                            Main Fax: 49 9119713315
                                            Email: tn@barthelmess.com

  72.                                       7 Norton St
                                            East Wagga Wagga, NSW 2650
          BEE DEE BAGS PTY LIMITED          Australia
                                            Email: info@beedeebags.com.au

  73.                                       7 Unicorn Business Park
                                            Whitby Road, Brislington
          BI-DESIGN EUROPE LTD T/A HOME     Bristol, England, BS4 4EX
                                            Email: kate@thisishome.co.uk

  74.                                       1801 Bayberry Court
                                            P.O. Box 18100
                                            Richmond, Virginia 23226-8100
                                            United States
          BRINKS INCORPORATED
                                            Main Fax: 804-289-9746
                                            Email: nathan.lucero@brinksinc.com
                                            Attention: Nathan Lucero

  75.                                       Constellation NewEnergy, Inc.
                                            100 Constellation Way
          CONSTELLATION                     Suite 600C
                                            Baltimore, MD 21202
                                            Email: cnecustomercare@constellation.com
  19-11650-jlg      Doc 1   Filed 05/22/19     Entered 05/22/19 08:49:36            Main Document
                                              Pg 37 of 51



76.                                       DELIV, INC
                                          4400 Bohannon Drive
                                          Suite 120
       DELIV, INC
                                          Menlo Park, CA 94025
                                          Email: press@deliv.co

77.                                       EXPEDITORS INTERNATIONAL of Washington, Inc
                                          1015 Third Avenue
                                          12th Floor
       EXPEDITORS INTERNATIONAL US        Seattle, Washington 98104
                                          United States
                                          Email: AR-JFK@Expeditors.com

78.                                       10 Lonsdale Gardens
                                          Tunbridge Wells
       FOX PRINT SERVICES LLP             Kent, TN1 1NU
                                          Email: accounts@fox-ms.co.uk

79.                                       917 Chapin Road
                                          Post Office Box 353
                                          Chapin, SC 29036
       GENERAL INFORMATION SERVICES INC
                                          Main Fax: 803-948-2048
                                          Email: scausey@genifo.com

80.                                       605 5th Avenue South
                                          Suite 400
                                          Seattle, Washington 98104
       GETTY IMAGES                       United States
                                          Main Fax: 206-925-5623
                                          Email: london.broadcast@gettyimages.com

81.                                       54 West 21st Street
       GLAMSQUAD                          Suite 301
                                          New York, NY 10010
  19-11650-jlg   Doc 1    Filed 05/22/19    Entered 05/22/19 08:49:36                    Main Document
                                           Pg 38 of 51


                                       Email: reservations@glamsquad.com

82.                                    100 Newport Avenue Extension
                                       Quincy, MA 02171
       GRANITE TELECOMMUNICATIONS      Main Fax: 617-328-0312
                                       Email: paymentcenter@granitenet.com

83.    HARMONY/SYNEL                   Synel M L L Payway
                                       2 Hamada Street
                                       POB 142
                                       Yokneam
                                       Israel
                                       Phone: +972 (0)4 959 6777
                                       Fax: +972 (0)4 989 0484

84.                                    3605 Ocean Ranch Boulevard
                                       Suite 200
                                       Oceanside, CA 92056
       KELLERMEYER BUILDING SERVICES   United States
                                       Email: ssteinman@kbs-services.com, ar-ca@kbs-services.com
                                       Attention: Sarah Steinman

85.                                    1177 High Ridge Road
                                       Stamford, Connecticut, 06905
       KETER ENVIRONMENTAL SERVICES,
                                       United States
       INC
                                       Email: accounting@keteres.com

86.                                    Dyson Wood Way
                                       Bradley
                                       Huddersfield,
                                       West Yorkshire HD2 1GN
       LEACH COLOUR LTD
                                       United Kingdom
                                       Main Fax: 44 1484 551 211
                                       Email: accounts@fox-ms.co.uk
  19-11650-jlg       Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36      Main Document
                                              Pg 39 of 51


87.                                      Oxnam Road
                                         Jedburgh,
                                          Roxburghshire TD8 6NN
       MAINETTI UK LIMITED               United Kingdom
                                         Main Fax: 44 1835 863 879
                                         Email: jackie.gibson@mainetti.com

88.                                      Email: melroseedfs@hotmail.com
       MARINA BOGIN
89.                                      Wigeystraße 18 - 20
                                         57368 Lennestadt
       MARX + MOSCHNER GMBH              Germany
                                         Email: beckmann@marx-moschner.de

90.                                      Forward House
                                         17 High Street
                                         Henley In Arden
       MERIDIAN IT
                                         West Midlands, B95 5AA
                                         Email: info@meridianit.co.uk

91.                                      900 South Avenue
                                         Suite 200
                                         Staten Island, New York 10314-3425
       METRO ONE LOSS PREVENTION
                                         United States
       SERVICES GROUP
                                         Main Fax: 718-370-3627
                                         Email: info@metroonelpsg.com

92.                                      Mitchell's NY/AM News
                                         P.O. Box 8367
       MITCHELLS NY DIVERSIFIED          Long Island City, NY 11101-8367
                                         Email: logistics@mitchellsny.com

93.                                      3318 Lakemont Boulevard
       MOOD MEDIA                        Fort Mill, South Carolina 29708
                                         United States
  19-11650-jlg     Doc 1    Filed 05/22/19    Entered 05/22/19 08:49:36          Main Document
                                             Pg 40 of 51


                                         Email: creditcontrol@moodmedia.com

94.                                      Moss, Inc.
                                         2600 Elmhurst Rd
                                         Elk Grove Village, IL 60007-6312
       MOSS RETAIL & ENVIRONMENTS
                                         Main Fax: 847-238-4676
                                         Email: accountsreceivable@mossinc.com

95.                                      6600 North Military Trail
                                         Boca Raton, Florida 33496
                                         United States
       OFFICE DEPOT US                   Main Phone: 561-438-4800
                                         Email: helen.mazzo@officedepot.com
                                         Attention: Helen Mazzo

96.                                      2966 Wilson Drive NW
                                         Walker, Michigan 49534
                                         United States
       PIPP MOBILE STORAGE SYSTEMS INC
                                         Main Fax: 616-988-4045
                                         Email: jritter@pippmobile.com

97.                                      70 Valley Stream Parkway
                                         Malvern, PA 19355
       RICOH USA
                                         Email: electronicpay@ricoh-usa.com

98.                                      Scratch Music Group
                                         90 Broad Street
                                         Suite # 2003
       SCRATCH EVENTS LLC
                                         New York, NY 10004
                                         Email: accounting@scratch.com

99.    SHOPFIT                           Shopfit Uk (Hull) Limited:
                                         Somerdon House
                                         Neat Marsh Road
                                         Hull, North Humberside, HU12 8TP
  19-11650-jlg    Doc 1    Filed 05/22/19    Entered 05/22/19 08:49:36               Main Document
                                            Pg 41 of 51


                                        United Kingdom

100.                                    11311 Cornell Park Drive
                                        Suite 125
                                        Blue Ash, Ohio 45242
       SHRED IT USA LLC
                                        United States
                                        Email: eftus.finance@shredit.com

101.                                    5000 Commerce Dr
                                        Green Lane,
       SLM WASTE & RECYCLING SERVICES
                                        Pennsylvania, 18054-2286
       INC
                                        Email: lbitting@slmwaste.com

102.                                    The Terminix International Company Limited
                                        150 Peabody Place
       TERMINIX COMMERCIAL
                                        Memphis, TN 38103

103.                                    Moray House, 23-31 Great Titchfield Street
                                        6th Floor
                                        London W1W 7PA
       THE BUSINESS OF FASHION
                                        England, United Kingdom
                                        Email: professional@businessoffashion.com

104.                                    Alltodvd.com
                                        95 Lawn Lane Hemel
       TOBY PASHBY T/A ALLTODVD         Hempstead HP3 9HW
                                        Email: sales@alltodvd.com

105.                                    Johnson Controls
                                        One Albert Quay.
                                        Albert Quay, Cork, Ireland
       TYCO INTEGRATED SECURITY         Email: comcash@tyco.com

                                        and copy to:
    19-11650-jlg     Doc 1        Filed 05/22/19    Entered 05/22/19 08:49:36     Main Document
                                                   Pg 42 of 51


                                              Johnson Controls,
                                              5757 N. Green Bay Ave.
                                              P.O. Box 591
                                              Milwaukee, WI 53201

  106.                                        12575 Uline Drive
                                              Pleasant Prairie, Wisconsin 53158
                                              United States
                                              Main Phone: 262-612-4200
           ULINE
                                              Main Fax: 800-295-5571
                                              Other Phone: 800-295-5510
                                              Email: eftremit@uline.com

  107.     VENDING MACHINES                   Level 9
                                              9 Sherwood Road
                                              Toowong
                                              Brisbane, Queensland 4066
                                              Australia

  108.                                        Wageworks, Inc.
                                              1100 Park Place
                                              4th Floor
           WAGEWORKS
                                              San Mateo, CA 94403
                                              Email: help@wageworks.com


PROPERTY

  109.                                        830 NMA LLC
                                              350 N. Orleans, Ste 300
           830 NMA LLC
                                              Chicago, IL 606540000

  110.                                        477 Madison Ave.
           CROSBY & HIGGINS LLP               6th Fl.
                                              New York, NY, 10022
    19-11650-jlg     Doc 1    Filed 05/22/19    Entered 05/22/19 08:49:36                     Main Document
                                               Pg 43 of 51


                                           Email: esilva@crosbyhiggins.com

  111.                                     Rentokil Initial plc
                                           Riverbank
                                           Meadows Business Park
                                           Blackwater
          INITIAL HYGIENE                  Camberley
                                           Surrey
                                           GU17 9AB
                                           Email: initial.accounts@rentokil-initial.com

  112.                                     DMX LLC
                                           1703 West Fifth Street
                                           Suite 600
          MOOD (DMX LLC )
                                           Austin, TX 78703
                                           Email: cashservices@moodmedia.com

  113.                                     200 S Broad Street St 300
                                           Philadelphia PA19102
          PR SPRINGFIELD TOWN CENTRE LLC
                                           Email: springfieldtowncenterbookkeeper@preit.com


TRADE SUPPLIER

  114.                                     62–72 Tabernacle Street
                                           London. EC2A 4LR
          BLACKSTONE DESIGN LTD
                                           Email: office@blackstonedesignltd.com


HUMAN RESOURCES

  115.    BORIS BENIC AND ASSOCIATES LLP   500 Old Country Road
                                           Suite 311
                                           Garden City, NY 11530
    19-11650-jlg    Doc 1     Filed 05/22/19    Entered 05/22/19 08:49:36        Main Document
                                               Pg 44 of 51


  116.    CORE COMPUTER CONSULTANTS LTD   Core House, West Point Bus Pk
                                          Link Road
                                          Cork
                                          Ireland
                                          353-21-494-74-00

  117.    JOHN HANCOCK LIFE ASSURANCE     6 Raffles Quay
          COMPANY                         #21-00 John Hancock Tower
                                          SINGAPORE, 048580
  118.    ROBIN S WEINGAST ASSOCIATES     100 Quentin Roosevelt Blvd.
                                          5Th Fl
                                          Garden City, New York 11530-4874
                                          United States
                                          Main Phone: 516-794-1450


FINANCE

  119.    US NEWDAY EQUIVALENT            This is a company with a close name:

                                          NewDay USA
                                          8160 Maple Lawn Blvd
                                          Fulton, Maryland 20759
                                          877-423-1400

  120.    US KLARNA EQUIVALENT            Klarna
                                          Primary Office:
                                          Sveavägen 46
                                          111 34 Stockholm
                                          Sweden
                                          Phone: +46 (0)556737-0431

                                          Alternate Office:
                                          Columbus
                                          629 North High Street
    19-11650-jlg    Doc 1    Filed 05/22/19    Entered 05/22/19 08:49:36      Main Document
                                              Pg 45 of 51


                                         Suite 300
                                         Columbus, OH 43215
                                         United States
                                         Phone: +1 (614) 961-4810


MARKETING AND PR

  121.    MALL MEDIA                     4416 Dawson St Suite 3
                                         Burnaby, British Columbia, V5C 4B9
                                         Canada


DIGITAL

  122.    TSTM                           c/o Top Shop/Top Man Limited,
                                         Colegrave House,
                                         70 Berners Street,
                                         London, W1T 3NL


TECHNOLOGY

  123.    HYPERCORE NETWORKS INC         2024 W 15th St F331
                                         Plano, Texas, 75075-7363

  124.    NEW HORIZON COMMUNICATIONS     200 Baker Avenue
                                         Suite 300
                                         Concord, Massachusetts     01742
                                         United States

  125.    TWC* NATIONAL BUSINESS         TWC Enterprises Limited:
                                         15675 Dufferin Street
                                         King City, ON
                                         L7B 1K5
    19-11650-jlg         Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36           Main Document
                                                  Pg 46 of 51


                                              Canada

  126.      TWC* TIME WARNER NYC              Time Warner Cable LLC:
                                              60 Columbus Circle 17th Floor
                                              New York, NY 10023
                                              United States


LOGISTICS

  127.      GILBERT DC                        Gilbert LLC
                                              1100 New York Ave NW #700
                                              Washington, DC 20005


OTHER PARTIES

  128.      ALEXANDER WANG                    Alexander Wang Inc.
                                              386 Broadway, Third Floor
                                              New York, NY 10013
                                              Fax: 212-532-3110
                                              Email: fiana.kwasnik@alexanderwang.com
                                              Attention: Fiana Kwasnik

  129.      ARTHUR PAYNE V JT MAGEN COMPANY   The Field Law Firm PC,
            INC.                              150 Broadway, Suite 1703,
                                              New York 10038
                                              Attention: Michael J Finch

  130.      CENTER FOR ENVIRONMENTAL          Lexington Law Group
            HEALTH                            503 Divisadero Street
                                              San Francisco, CA 94117
                                              esomers@lexlawgroup.com
                                              Attention: Eric S. Somers
  19-11650-jlg   Doc 1     Filed 05/22/19    Entered 05/22/19 08:49:36      Main Document
                                            Pg 47 of 51


131.   CHROME HEARTS LLC               915 North Mansfield Avenue
                                       Hollywood, California 90038
                                       Attention: Mario D. Lejtman

                                       with copy to:

                                       Blakely Law Group
                                       1334 Parkview Avenue, Suite 280
                                       Manhattan Beach, California 90266
                                       Attention: Brent H. Blakely, Esq.

132.   KLAUBER BROTHERS, INC.          Doniger/Burroughs Building
                                       603 Rose Avenue
                                       Venice, California 90291
                                       Email: tbarrett@donigerlawfirm.com

                                       copy to:

                                       231 Norman Avenue, Suite 413
                                       Brooklyn, New York 11222

133.                                   Email: bobscott200@gmail.com
       WILLIAM SCOTT
19-11650-jlg     Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                          Pg 48 of 51




        Oc{!33
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 49 of 51


                                        Exhibit C
           (Corporate Ownership Statement Under Bankruptcy Rule 7007.1)




EAST\166686714.2
19-11650-jlg       Doc 1      Filed 05/22/19      Entered 05/22/19 08:49:36              Main Document
                                                 Pg 50 of 51



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:                                                                   )
                                                                         )
ARCADIA GROUP (USA) LIMITED (in Administration),1                        )   Chapter 15
                                                                         )
                          Debtor in a Foreign Proceeding.                )   Case No. 19-______ (___)
                                                                         )

                            CORPORATE OWNERSHIP STATEMENT

         In accordance with Rules 1007(a)(4) and 7007.1 of the Federal Rules of Bankruptcy

Procedure, Daniel Francis Butters and Ian Colin Wormleighton, in their capacity as duly

authorized joint foreign representatives (jointly, the “Foreign Representatives”), of Arcadia

Group (USA) Limited (in Administration) (the “Foreign Debtor”) in a foreign proceeding

commenced under English law pursuant to the Insolvency Act 1986 (the “UK Proceeding”),

hereby certify that the following corporate entity owns more than 10% of the Debtor:

                   Shareholder                                      Percentage of Total Shares

           Top Shop/Top Man Limited                                              100%
                Colegrave House
              68-70 Berners Street
               London, W1T 3NL


                                       [Declaration Page Follows]




1       The Foreign Debtor is incorporated and registered in England and Wales with Company Number
06404527. The Foreign Debtor’s mailing address (and its registered office) is Colegrave House, 70 Berners Street,
London, W1T 3NL, United Kingdom.


EAST\166686714.2
19-11650-jlg   Doc 1   Filed 05/22/19    Entered 05/22/19 08:49:36   Main Document
                                        Pg 51 of 51




        Oc{!33
